Heydenfeldt, Justice,
delivered the opinion of the court. Murray, Chief Justice, concurred.
We have heretofore decided, that under the statute a defendant cannot be a witness for his co-defendant, when the defence is general, and would operate in discharge of both. It is now urged, that in the present case but one defendant was upon trial, *443the other not having been served with process in time. But this cannot alter the rule. A verdict upon the issue, which appears on the record in favor of one defendant, would be conclusive in an action against the other.
Judgment affirmed.